\OOO\]O\Ul-I>UJN'-*

O\Lh-ldb)N>-‘O\OOO\]O\UI-bwl\)'-‘O

Case 2:18-cr-00025-RSL Document108-1 Filed 03/06/19 Page 1 of l

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR18-025-RSL
)
Plaintiff, )
) (P~RQPQS-EBS ORDER GRANTING
v. ) MOTION TO RETURN
) DEFENDANT’S PASSPORTS
PAUL STUART BRUNT, )
)
Defendant. )
)

 

 

 

THIS MATTER comes before the Court on Defendant’s motion to return his
Unites States passport to the Office of the F ederal Public Defender. The Court has
reviewed the motion and records in this case.

IT IS NOW ORDERED that the Clerk of the Court release Defendant’s United
States passports, identified in dkt #24, to the Oft`ice of the Federal Public Defender.

DONE this g gay of March, 2019.

RoBE'liT S.'LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Dennis Carroll
Assistant Federal Public Defender
Attorney for Paul Stuart Brunt

FEDERAL PUBLIC DEFENDER
ORDER TO R]§TURN 1601 Fifth Avenue, Suite 700
DEFENDANT S PASSPORTS Seattle, Washington 98101

(USA v. an¢/ cRis-ozs-RSL) - 1 (206) 553-1100

 

